t c memo united_states tax_court estate of frazier jelke iii deceased wachovia bank n a f k a first union national bank personal representative petitioner v commissioner of internal revenue respondent docket no filed date d’s gross_estate included a 44-percent interest in a closely_held_corporation c whose assets consisted primarily of marketable_securities c had been in existence for many years was well managed and had a relatively high rate of return in the form of annual dividends coupled with capital appreciation of approximately percent annually for the 5-year period before d’s death also during this 5-year period there was no intent to completely liquidate c and its securities turnover sales averaged approximately percent annually at the time of d’s death the securities had a market_value of approximately dollar_figure million and a built-in capital_gain tax_liability of approximately dollar_figure million if all of the securities were to be sold on the valuation_date the net asset value of c without consideration of the effect of the built- in capital_gain tax_liability was approximately dollar_figure million the estate contends that the dollar_figure million value should be reduced by the entire dollar_figure million before considering discounts for lack of control and marketability r contends that the built-in capital_gain tax_liability should be discounted indexed to account for time value because it would be incurred in the future rather than immediately under r’s approach the reduction for built-in capital_gain tax_liability would be approximately dollar_figure million the parties also disagree about the discounts for lack of control and marketability held the built-in capital_gain tax_liability should be discounted to reflect when it is reasonably expected to be incurred held further amounts of discounts for lack of control and marketability decided sherwin p simmons and veronica vilarchao for petitioner w robert abramitis for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent determined a dollar_figure deficiency in estate_tax after concessions the issue for our consideration concerns the fair_market_value of decedent’s interest in a closely_held_corporation and in particular the reduction if any for built-in long-term_capital_gain tax_liability and discounts for lack of marketability and control the parties agree that the gross_estate should be increased by decedent’s right to receive a dollar_figure income_tax refund for and decreased by net administrative expenses of dollar_figure findings of fact2 frazier jelke iii decedent died on date at a time when his legal residence was in miami florida wachovia bank n a f k a first union national bank wachovia was appointed personal representative of decedent’s estate at the time the petition was filed wachovia maintained a business office in deerfield beach florida and its principal office in north carolina commercial chemical co of tennessee a chemical manufacturing company was incorporated on date and oleoke corp was incorporated on date in delaware on or about date oleoke corp changed its name to commercial chemical co ccc and acquired the company’s assets until ccc manufactured products including calcium arsenate and arsenic acid during ccc sold its chemical manufacturing business_assets to an unrelated third party since that time ccc’s only activity has been to hold and manage investments for the benefit of its shareholders ccc has at all relevant times been a c_corporation for federal_income_tax purposes ccc is closely held through trusts by related jelke family members on date the date of decedent’s death the parties’ stipulations of fact are incorporated by this reference decedent owned big_number shares of common_stock a 44-percent interest in ccc through a revocable_trust the other ccc shareholders were irrevocable trusts holding interests in ccc ranging in size from percent to percent the terms of the jelke family trusts did not prohibit the sale or transfer of ccc stock decedent held beneficial interests in three trusts in addition to the one holding the ccc stock to be valued one of the three provided income for decedent’s and his sisters’ benefit and was to terminate upon the death of the last survivor decedent’s sisters were and at the time of his death a second trust provided income to decedent and his two sisters and was to terminate on date finally a_trust document created three more trusts with decedent and each of his two sisters as individual beneficiaries each of the separate trusts was to terminate upon the beneficiary’s death at which time the assets were to be distributed to the beneficiary’s issue wilmington trust corp wilmington trust was the trustee of all but one of the jelke family trusts the trusts for which wilmington trust was trustee collectively owned percent of the outstanding_stock of ccc including decedent’s 44-percent interest from to the time of the trial in this case there had been no sales or attempts to sell ccc stock ccc’s portfolio was well managed by experienced individuals wilmington trust provided custodial and advisory services at a charge of dollar_figure percent of asset value and a stockholder-elected board_of directors none of whom was a shareholder managed ccc the shareholders of ccc were not allowed to participate in the operation or management of ccc in addition the trust beneficiaries showed little interest in participating in ccc attending about board meetings over years likewise trust beneficiaries did not attend ccc stockholders meetings ccc’s primary investment objective was long-term capital growth resulting in low asset turnover and large unrealized capital_gains as of the date of decedent’s death ccc’s board_of directors had no plans to liquidate an appreciable portion of ccc’s portfolio and they intended to operate ccc as a going concern the payment of dividends to ccc’s shareholders steadily rose from dollar_figure a share in to dollar_figure a share in ccc’s asset turnover for to was ccc’s net asset value increased from dollar_figure million at the end of to dollar_figure million at the end of corresponding to an average annual increase that exceeded percent on the date of decedent’s death the net asset value assets less liabilities of ccc was dollar_figure as follows assets marketable_securities money market funds accounts_receivable furniture and fixtures petty cash misc total assets liabilities general liabilities current income taxes total liabilities net assets dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number ccc’s securities portfolio if sold on the valuation_date would have produced a capital_gain tax_liability of dollar_figure the dollar_figure net asset value as of the date of decedent’s death did not include any reduction for any potential tax_liability as of the date of decedent’s death the composition of ccc’s securities portfolio was percent domestic equities and percent international equities ccc’s portfolio comprised mostly large-cap stocks devoting only a small portion of its portfolio to emerging growth stocks ccc benchmarked its large- cap portfolio holdings against the s p index and its emerging growth portfolio holdings against the russell index securities held by ccc were all publicly traded market values for ccc’s portfolio were readily available at nominal or no cost among the larger holdings in this widely diversified portfolio of marketable_securities were exxon general electric hewlett packard microsoft and pepsico on the estate’s federal estate_tax_return filed on date dollar_figure was included in the gross_estate as representing the value of decedent’s 44-percent interest in ccc which decedent held through his revocable_trust the estate computed the dollar_figure value by reducing ccc’s dollar_figure net asset value by dollar_figure for built-in capital_gain tax_liability and then applying 20-percent and 35-percent additional discounts to decedent’s stock interest for lack of control and marketability respectively in the notice_of_deficiency issued to the estate respondent among other things determined that the value of decedent’s 44-percent interest in ccc was dollar_figure respondent indicated that this dollar_figure value included reasonable discounts for lack of control and lack of marketability opinion the primary question presented for our consideration concerns the fair_market_value of an interest in a closely held family_corporation decedent held through a_trust a percent minority interest in the corporation the corporation in this case is a holding_company with a portfolio of widely traded securities that have readily ascertainable values accordingly the parties have agreed on the value of the subject corporation’s assets the controversy that remains involves the discounts or reductions from that agreed value in addition to disagreement about control and marketability discounts the parties differ as to the amount of the reduction from the value for the potential capital_gain tax_liability that would arise upon sale of the marketable_securities held by the corporation in particular we must decide whether the value of the corporation should be reduced by the full amount of the built-in capital_gain tax_liability as asserted by the estate or by a lesser amount in which the reduction is based on the present_value of the built-in capital_gain tax_liability discounted to reflect when it is expected to be incurred as asserted by respondent a the burden_of_proof the estate contends that the burden_of_proof should shift to respondent under the provisions of sec_7491 a on the issue considered by the court sec_7491 provides all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated at trial the estate filed a motion seeking to shift the burden to respondent the court intimated that it was not disposed to grant the estate’s motion but allowed the parties to further address this matter on brief for the reason explained on the record and in this opinion the estate’s motion will be denied if in any court_proceeding the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed under subtitle a or b the secretary shall have the burden_of_proof with respect to such issue as a prerequisite to the shifting of the burden under sec_7491 a taxpayer must comply with statutory substantiation and record-keeping requirements sec_7491 and b cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and in cases of partnerships corporations and trusts meet the net_worth requirements set forth in sec_7430 sec_7491 taxpayers bear the burden of showing that these requirements are met 116_tc_438 h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 the estate contends that it has complied with or met the requirements and that it has presented credible_evidence in the form of its expert’s report and the stipulated facts and exhibits the evidentiary posture presented in this case is similar to that in estate of deputy v commissioner tcmemo_2003_176 no fact witnesses were called to testify in this case as in estate of deputy the parties here have stipulated the operative facts and documents and the testimony presented at trial consisted of the cross-examination of the parties’ tendered experts on their opinions on the question of value in that regard we note that the parties’ experts’ reports constitute opinion testimony and such testimony is not fact for purposes of our ultimate findings accordingly there exists no dispute about the underlying facts and ultimately we are asked to decide the amount of reduction for built-in capital_gain tax_liability and the discounts for lack of marketability and control in the setting of this case those questions will be resolved on the basis of essentially agreed facts along with any assistance we may find helpful in the parties’ experts’ opinions not on the basis of which party bears the burden_of_proof in such circumstances the question of who has the burden_of_proof or who should go forward with the evidence is irrelevant see eg estate of hillgren v commissioner tcmemo_2004_ estate of green v commissioner tcmemo_2003_348 estate of deputy v commissioner supra therefore there is no need to decide whether the estate met the credible_evidence requirement b ccc’s value on date the controversy presented for our decision concerns the value of a 44-percent interest in ccc a corporation closely held by the jelke family for estate_tax purposes property includable in decedent’s gross_estate is generally valued as of the date of death see sec_2001 the fair_market_value is determined by considering the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec b estate_tax regs the determination of the fair_market_value of property is a factual determination and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences 304_us_282 87_tc_892 sec_20_2031-1 estate_tax regs the determination of the fair_market_value of a closely held unlisted stock may be effectively established by reference to arm’s-length sales of the same stock within a reasonable_time before or after the valuation_date see eg 87_tc_78 absent an arm’s-length sale fair_market_value is normally determined using the hypothetical willing buyer and seller model 92_tc_312 implicit in that model is the axiom that the seller would attempt to maximize profit and the buyer to minimize cost 706_f2d_1424 7th cir 94_tc_193 the particular aspect of the valuation question we consider here concerns the reduction for potential tax_liability for gains built in to the securities held in ccc’s corporate solution the estate contends that the market_value of ccc’s holdings should be reduced by the entire amount of the built-in capital_gain tax_liability that would be due if all of the assets securities were sold as of decedent’s date of death respondent admitting that there should be a discount or reduction contends that the potential tax_liability should be discounted in accordance with time_value_of_money principles the estate attempts to support its position through an expert who purports to use a net asset approach to valuation which the estate contends requires an assumption of liquidation on the valuation_date the estate relies on the rationale of an appellate court to which appeal would not normally lie in this case respondent attempts to support his position through an expert who contends that an assumption of liquidation is not because the built-in capital_gain tax_liability is a corporate liability it reduces the total value of the corporation the parties here and some courts have described the built-in capital_gain tax_liability as something to be considered in the process of discounting the value of the interest being valued in this case we treat the built-in capital_gain tax_liability as a liability that reduces the value of the assets before the consideration of discounts from the value of the interest for lack of control or marketability if ccc were liquidated on the valuation_date it would essentially be selling readily marketable_securities that would result in long-term_capital_gains and tax_liability thereon appropriate in this case and that the tax_liability for the capital_gain should be calculated on the basis of ccc’s established history of securities turnover we agree with respondent however before we delve into the parties’ arguments and their experts’ opinions it is helpful to review the legal history of the effect of built-in capital_gain tax_liability in the valuation of corporations before this court recognized that gain on appreciated corporate assets could be avoided at the corporate level under the principles of the general_utilities_doctrine that doctrine was based on the holding in 296_us_200 that there would be no recognition by the distributing_corporation of inherent gain on appreciated corporate property that was distributed to shareholders accordingly a corporation could distribute its appreciated_property to shareholders or liquidate without paying capital_gain tax at the corporate level on the basis of that understanding and before this court consistently rejected taxpayers’ attempts to discount the value of a corporation on the basis of any inherent capital_gain tax_liability on appreciated corporate property see eg 72_tc_1062 the general_utilities_doctrine as codified in former sec_336 and sec_337 was repealed by the tax_reform_act_of_1986 publ l sec_631 100_stat_2269 9_tc_162 indeed only in rare instances before the repeal of the general_utilities_doctrine did courts consider a built-in tax_liability in deciding the value of a corporation see eg 238_fsupp_29 d hawaii since the repeal of the general_utilities_doctrine this court has on several occasions considered the impact of built- in capital_gain tax_liability in valuing corporate shares our approach to adjusting value to account for built-in capital_gain tax_liability has varied and has often been modified or overruled on appeal see eg 110_tc_530 estate of dunn v commissioner tcmemo_2000_12 revd 301_f3d_339 5th cir estate of jameson v commissioner tcmemo_1999_43 revd 267_f3d_366 5th cir estate of welch v commissioner tcmemo_1998_167 revd without published opinion 208_f3d_213 6th cir eisenberg v commissioner tcmemo_1997_483 revd 155_f3d_50 2d cir gray v commissioner tcmemo_1997_67 in one case we held that a discount for built-in capital_gain tax_liability was appropriate because even though corporate_liquidation was unlikely it was not likely the tax could be avoided see estate of davis v commissioner supra however this court has not invariably held that discounts or reductions for built-in capital_gain tax_liability were appropriate where it had not been shown that it was likely the corporate property would be sold and or that the capital_gain tax would be incurred see eg estate of welch v commissioner supra eisenberg v commissioner supra gray v commissioner supra appellate courts in two of these cases reversed our decisions that a reduction in value for built-in capital_gain tax_liability was inappropriate the court_of_appeals for the second circuit reasoned that although realization of the tax may be deferred a willing buyer would take some account of the built-in capital_gain tax eisenberg v commissioner f 3d pincite likewise the court_of_appeals for the sixth circuit disagreed with our specific holding that the potential for a capital_gain tax_liability was too speculative estate of welch v commissioner supra the court_of_appeals for the sixth circuit to some extent agreed with the court_of_appeals for the second circuit’s approach in eisenberg neither the court_of_appeals for the second circuit nor the court_of_appeals for the sixth circuit prescribed the amount of reduction or a method to calculate it the commissioner has since conceded the issue of whether a reduction for capital_gain tax_liability may be applied in valuing closely held stock by acquiescing to the court_of_appeals for the second circuit’s decision in eisenberg see c b xix in addition in this case the parties agree and we hold that a reduction for built-in capital_gain tax_liability is appropriate however controversy continues with respect to valuing such a reduction in two such cases involving the question of valuing reductions for built-in capital_gain tax_liabilities the court_of_appeals for the fifth circuit has reversed our holdings see estate of dunn v commissioner supra estate of jameson v commissioner supra in estate of jameson the decedent held a controlling_interest in a corporation that generated income primarily through the sale of appreciated timber the corporation in estate of jameson focused on future appreciation in value and there was no intent to liquidate the corporation as of the valuation_date this court held that the fair_market_value was best determined using the asset approach because the company was a holding_company rather than an operating company we also held that the net asset value should be reduced for built-in capital_gain tax_liability because of a sec_631 election that ensured that gain would be recognized irrespective of whether the corporation was liquidated we further held that the amounts of capital_gain tax to be recognized in future years were to be discounted to present values by assuming a 14-percent overall rate of return and a 20-percent discount rate of future cashflows the court_of_appeals for the fifth circuit reversed our holding commenting that the application of a 20-percent discount rate while assuming no more than a 14-percent annual growth was internally inconsistent estate of jameson v commissioner f 3d pincite the court_of_appeals also pointed out that in its view an assumption that a hypothetical buyer would operate a company whose expected growth was less than the buyer’s required return was fatally flawed id in estate of dunn v commissioner supra the decedent owned a majority interest in a corporation primarily engaged in renting out heavy construction equipment this court in deciding the value of the corporation assumed that a hypothetical buyer and seller would give substantial weight to an earnings-based approach because the corporation was an operating company this court also gave some weight to an asset-based approach because the corporation’s earnings projections were based on an atypically poor business cycle that would have produced an unreasonably low value in accord with that reasoning this court used a 35-percent 65-percent combination of a cashflow earnings-based approach and an asset-based approach respectively to value the company by using that combination of the two approaches we rejected the estate’s expert’s sole reliance on an asset-based approach where he assumed a liquidation on the valuation_date and reduction for the entire amount of potential built-in capital_gain tax_liability although the capital_gain tax_rate at the corporate level wa sec_34 percent this court used a 5-percent reduction for the built-in capital_gain tax_liability in the asset-based portion of the value computation to account for the lower likelihood of liquidation the court_of_appeals for the fifth circuit in reversing our holding in estate of dunn held that the use of an asset-based approach to value assets generally assumes a sale of all corporate assets or a liquidation of the corporation on the valuation_date requiring a dollar-for-dollar reduction for the entire built-in capital_gain tax_liability as a matter of law estate of dunn v commissioner f 3d pincite the court_of_appeals also concluded that the likelihood of liquidation had no place in a court’s decision as to whether there should be a reduction for built-in tax_liability under either the asset-based approach or the earnings-based approach id pincite the court_of_appeals did indicate however that the likelihood of liquidation would be relevant in assigning relative weights to the asset and earnings approaches where both methods would be used to determine value id pincite with that background we proceed to consider the circumstances and arguments in this case the estate reported dollar_figure as the discounted value of the ccc interest respondent determined that the discounted value of the ccc interest was dollar_figure although the estate’s expert mr frazier concluded that the discounted value of the ccc interest was dollar_figure the estate is not seeking a value less than that reported on the estate_tax_return likewise respondent relies however the court_of_appeals for the fifth circuit stated that consideration of built-in capital_gain would be inappropriate in an earnings-based approach to value on his expert’s mr shaked’s discounted value of dollar_figure but does not seek to increase the amount determined in the notice_of_deficiency we are not constrained to follow an expert’s opinion where it is contrary to the court’s own judgment and we may adopt or reject expert testimony helvering v natl grocery co u s pincite 538_f2d_927 2d cir and cases cited thereat affg tcmemo_1974_285 in attempting to value the interest in ccc the estate’s expert mr frazier considered the three traditional valuation approaches--income market and asset under the income approach value is determined by computing a company’s income stream under the market approach value is determined by comparison with arm’s-length transactions involving similar companies finally under the asset approach value is determined by computing the aggregate value of the underlying assets as of a fixed point in time after discussing several methods mr frazier used what he described as a combination of the market and asset approaches mr frazier used the market approach to value ccc’s securities purporting to rely on the asset approach to valuation mr frazier then reduced the total of the market prices for ccc’s securities by the liabilities shown on ccc’s books and the tax_liability that would have been incurred if all of ccc’s securities had been sold on decedent’s date of death mr frazier did not make adjustments to the tax_liability for the possibility that sales of ccc’s securities would have occurred after decedent’s date of death in other words mr frazier relied on the net asset method to employ an assumption of liquidation as of the valuation_date an event which would trigger recognition of dollar_figure in capital_gain tax this method produced a dollar_figure million value for ccc mr frazier then computed an undiscounted value of dollar_figure for decedent’s 44-percent interest big_number of dollar_figure shares held in trust respondent’s expert mr shaked started with the same market_value of ccc’s securities mr shaked then reduced the assets by liabilities but he used a different approach from mr frazier’s in arriving at a reduction for the built-in capital_gain tax_liability first he computed ccc’s average securities turnover by reference to the most recent data using that data mr shaked computed a 95-percent average annual turnover derived from the parties’ stipulated asset turnover rates for mr shaked believed that the 95-percent rate was conservative because the turnover trend was generally decreasing the use of the 95-percent turnover rate results in the capital_gain tax’s being incurred over a 8-year period percent divided by dollar_figure percent mr shaked then divided the dollar_figure tax_liability by years to arrive at the average annual capital_gain tax_liability the use of a higher turnover rate would increase capital_gain tax and decrease the value of decedent’s ccc shares that would have been incurred each year over this 16-year period- -dollar_figure dollar_figure divided by next he selected a 2-percent discount rate based on the average annual rate of return for large-cap stocks in the period from to as described in ibbotson associates stocks bonds bills inflation yearbook ibbotson he then computed the present_value of the dollar_figure annual tax_liability discounted over years using a 2-percent interest rate to arrive at a present_value for the total capital_gain tax_liability of dollar_figure by reducing the dollar_figure net asset value by the dollar_figure future tax_liability mr shaked arrived at a dollar_figure value for ccc finally mr shaked concluded that the undiscounted value for decedent’s 44-percent interest in ccc was dollar_figure in contrast to mr frazier’s undiscounted value of dollar_figure this difference reflects numerically the parties’ differing approaches to the amount of capital_gain tax that should be used to reduce the net asset value of ccc a hypothetical buyer of ccc is investing in a composite portfolio to profit from income derived from dividends and or appreciation in value a hypothetical buyer of ccc is in most respects analogous to an investor buyer of a mutual_fund the buyer is investing in a securities mix and or performance of the fund and would be unable to liquidate the underlying securities that is especially true here where we consider a 44-percent investor who inherently is unable to cause liquidationdollar_figure in addition the record reveals that there was no intention of the trusts or the jelke family shareholders to liquidate a hypothetical buyer of a 44-percent interest in ccc is in effect investing in the potential for future earnings from marketable_securities a hypothetical seller of ccc shares likewise would not accept a price that was reduced for possible tax on all built-in capital_gain knowing that ccc sells or turns over only a small percentage of its portfolio annually in that regard the record reflects that ccc had a long-term history of dividends and appreciation with no indication or business plan reflecting an intention to liquidate in addition as of the valuation_date one of the trusts holding ccc shares was designed so as not to terminate before and none of the ccc shareholders had sold or planned to sell their interests these factors belie the use of an assumption of complete_liquidation on the valuation_date or within a foreseeable period after the valuation_date the estate contends that its approach and assumption of complete_liquidation is supported by the holding in estate of 301_f3d_339 5th cir in particular the estate argues that the holding of the court_of_appeals for the fifth circuit requires that an asset-based even if we were considering the value of a majority interest in ccc a hypothetical buyer would not purchase the shares and then sell the stock to realize the net asset value less the built-in capital_gain tax_liability all of the securities held by ccc could have been acquired on the open market without built-in capital_gains approach as opposed to an income approach include the assumption that the assets were sold on the valuation_date regardless of whether the company was contemplating liquidation accordingly the estate argues that the value of ccc should be reduced by the entire dollar_figure tax_liability for built-in capital_gain the case we consider here would not normally be appealable to the court_of_appeals for the fifth circuit we are not bound by or compelled to follow the holdings of a court_of_appeals to which our decision is not appealable see 54_tc_742 affd 445_f2d_985 10th cir more significantly there is some question whether the court_of_appeals for the fifth circuit would require a liquidation assumption when valuing a minority interest in that regard the court_of_appeals tempered its holding in estate of dunn by explaining that if it were valuing a minority ownership_interest a business-as-usual assumption or earnings-based approach may be more appropriate see estate of dunn v commissioner f 3d pincite n the court of appeals’ reasoning and holding in estate of dunn applied to a majority interest there is no need to express agreement or disagreement with the automatic use of an assumption of liquidation when using an asset-based approach to value a majority interest because we are valuing a small minority interest to that extent our holding here may be factually and legally distinguishable from the holding in estate of dunn accordingly and unlike the situation in estate of dunn decedent’s 44-percent interest in ccc would be insufficient to cause liquidation the estate also argued that ccc’s relatively low earnings and modest dividends would cause a hypothetical buyer to prefer liquidation we are unpersuaded by the estate’s supposition which is contradicted by the record in this case ccc performed well and kept pace with the s p defying the notion that it is an underperforming company an investor may seek gain from dividends capital appreciation or a combination of the two accordingly we hold that neither the circumstances of this case nor the theory or method used to value the minority interest in ccc requires an assumption of complete_liquidation on the valuation datedollar_figure having held that an assumption of complete_liquidation on the valuation_date does not apply in this case we must consider the amount of the reduction to be allowed for the built-in capital_gain tax_liability respondent’s expert began with the total amount of built-in capital_gain tax_liability dollar_figure and after determining when the tax would be incurred he discounted the potential tax_payments to account for time value principles the estate attacks that approach by we also note that we do not assume a rate of return lower than our discount rate as we were said to have done in 267_f3d_366 5th cir revg tcmemo_1999_43 accordingly our assumption of continuing operations is not internally inconsistent id contending that ccc’s securities will appreciate increasing the future tax_payments and thereby obviating the need to discount the estate’s expert in an effort to support this theory testified that if the premise is that the liquidation or sale of substantially_all of a corporation’s assets would occur in the future there should also be a long term projection that the stock will appreciate if the stock appreciates the capital_gains_tax liability will appreciate commensurate sic the present_value of the capital_gains_tax liability will be the same only if you assume there’s no appreciation in the stock would you discount the capital_gains_tax and that’s a completely unreasonable assumption thus the estate through its expert mr frazier contends that irrespective of the unlikelihood of liquidation there should be a dollar-for-dollar decrease for the built-in capital_gain tax_liability representing the present_value of that liability because the liability will increase over time in that regard the estate argues that mr shaked incorrectly assumed that the stock would not appreciate in addressing this argument mr shaked explained that the need to discount the built-in capital_gain tax_liability is analogous to the need to discount carryforward losses because they cannot be used until years after the valuation year mr shaked’s approach is to calculate the built-in capital_gain tax_liability by determining when it would likely be incurred we agree with mr shaked’s approach of discounting the built-in capital_gain tax_liability to reflect that it will be incurred after the valuation_date because the tax_liabilities are incurred when the securities are sold they must be indexed or discounted to account for the time_value_of_money thus having found that a scenario of complete_liquidation is inappropriate it is inappropriate to reduce the value of ccc by the full amount of the built-in capital_gain tax_liability see estate of davis v commissioner t c pincite-dollar_figure if we were to adopt the estate’s reasoning and consider future appreciation to arrive at subsequent tax_liability we would be considering tax that is not built in as of the valuation_date such an approach would establish an artificial liability the estate’s approach if used in valuing a market-valued security with a basis equal to its fair_market_value would in effect predict its future appreciated value and tax_liability and then reduce its current fair_market_value by the present_value of a future tax_liability in that same vein the estate argues that the government in other valuation cases has offered experts who computed the capital_gain tax on the future appreciated value of assets and discounted the tax to a present_value for purposes of valuing a corporation in one of those cases the court was valuing a see also bittker lokken federal taxation of income estates and gifts par pincite 2d ed and supp corporation that owned rental realty shopping centers estate of borgatello v commissioner tcmemo_2000_264 as part of a weighting of factors to arrive at a discount the commissioner’s expert calculated the potential for appreciation in the real_estate market and the amount of built-in capital_gain tax_liability this court to some extent relied on the expert’s methodology in its holding on value in the other case relied upon by the estate although the commissioner’s expert advanced a similar analysis this court rejected that expert’s approach as an unsubstantiated theory estate of bailey v commissioner tcmemo_2002_152 the guidance of the expert was rejected in one of the cases cited by petitioner and was part of a discounting approach to assist the finder of fact court to decide upon a discounted value in the other case although the expert’s guidance in the latter case was considered in reaching a factual finding the expert’s approach does not represent the ratio decidendi of the case in our consideration of the value of the marketable_securities in this case we are not bound to follow the same approach used by an expert in other cases more significantly we do not find that approach to be appropriate in this case therefore we find that in valuing decedent’s 44-percent interest ccc’s net asset value need not be reduced by the entire dollar_figure potential for built-in capital_gain tax_liability and that future appreciation of stock need not be considered we find mr shaked’s use of a 2-percent discount rate to be reasonabledollar_figure in addition the turnover rate of securities used by mr shaked is conservative and reasonable under the circumstances the asset turnover rate reasonably predicts the period over which the company’s assets will be disposed of and thus built-in capital_gain tax_liability would likely be incurred consequently we find it appropriate to use a 16-year period of recognition for the tax_liability attributable to the built-in capital_gain we therefore accept mr shaked’s computation arriving at a dollar_figure annual tax_liability and a discounted total liability of dollar_figure we accordingly hold that the undiscounted value of ccc on the date of decedent’s death was dollar_figure dollar_figure - dollar_figure this holding results in an 2-percent reduction in value for built-in capital_gain tax_liability dollar_figure divided by dollar_figure equal sec_11 percent c discounts to be applied discount for lack of control decedent’s 44-percent minority interest in ccc must be discounted for lack of control the estate’s expert mr we recognize that a discount rate would normally be a matter of negotiation between a willing buyer and seller the estate in its posttrial briefs agrees that mr shaked’s discount rate is an appropriate rate if we were to discount the built-in capital_gain tax_liability because the estate agrees with this rate and the parties have provided no further evidence with regard to a discount rate we give no further consideration to this matter frazier discounted decedent’s ccc interest by percent for lack of control respondent’s expert mr shaked applied a percent discount mr frazier compared ccc to a closed-end and not widely traded investment fund holding publicly_traded_securities he believed that ccc and a closed-end fund both have a fixed amount of assets for trading unlike open-end investment funds mutual funds because closed-end funds are flowthrough entities taxed only at the shareholder level mr frazier concluded that the discounts reflected in those funds did not include any reduction for built-in capital_gain tax_liability likewise because closed-end funds are typically publicly traded none of the discount inherent in those funds would be attributable to lack of marketability with those assumptions mr frazier reviewed domestic equity security funds and selected that he believed were comparable he removed eight companies from the because unlike ccc they had guaranteed payouts the remaining seven companies had an average discount rate of percent as of date the funds’ discounts and returns compared with those of ccc as computed by mr frazier are reflected in the following table market total return company discount 3-month 1-year 3-year 5-year morgan grenfell central securities tri-continental adams express royce micro cap general american inv salomon bros average 75th percentile median ccc next mr frazier eliminated lower discounted funds general american and salomon brothers because he concluded the low discounts were due to the consistently high returns of those companies mr frazier believed that ccc’s performance was most similar to those of the funds in the upper end of the discount spectrum morgan grenfell central securities and tri- continental because of ccc’s inconsistent returns and small size finally he concluded that ccc was comparable to morgan grenfell because its assets were slightly less than ccc’s and central securities’ and tri-continental’s assets were much larger ultimately mr frazier concluded that an investor would demand a higher rate of return or a larger discount than for the comparable companies because ccc had fewer assets than almost all comparables ccc paid fewer dividends than the average of all comparable companies excluding morgan grenfell which did not pay dividends but paid dividends in amounts similar to those of non-guaranteed-payout comparables and the companies without guaranteed dividend payouts on average outperformed ccc in the short term 3-month and 1-year returns mr frazier compared ccc to the upper quartile of companies morgan grenfell and central securities noting that the average discount rate was percent and the performance was as follows month sec_1 year year sec_5 years upper quartile ccc in the final analysis mr frazier concluded that a hypothetical buyer would seek a lack-of-control discount of percent which comprised percent on the basis of the comparables he selected and an additional percent because of other less significant dissimilarities with ccc in contrast mr shaked applied a 5-percent discount for lack of control his analysis began with an average discount dollar_figure percent for closed-end funds that he obtained from an article in the journal of economics mr shaked considered ccc a well-managed holding_company with a diversified portfolio of marketable_securities accordingly he believed that management decisions which are more critical in certain types of operating companies were less relevant and that a hypothetical buyer investor of ccc stock would be less concerned about lack of control it was also mr shaked’s view that an investor in ccc much like investors of mutual funds would prefer not to have control making a lack-of-control discount less significant in that regard mr shaked noted that the beneficial owners of the shares of ccc were not managers of ccc or members of its board_of directors both experts agreed that there was an inverse relationship between a company’s financial performance and a lack-of-control discount in other words as performance improves the discount decreases the parties however disagree about ccc’s performance respondent argues that ccc outperforms many of the comparables used by mr frazier if considered over a and 10-year period conversely the estate for the same period argues that ccc has underperformed the s p and most of the final seven comparables selected by mr frazier we believe that ccc has a good performance record accordingly we agree to some extent with mr shaked’s observation that control would be less important for ccc mr shaked in support of his 5-percent discount for lack of control provided the generalized explanation that ccc was similar to a closed-end holding_company mr frazier provided more detail and analysis in support of his 25-percent discount for lack of control but some of his analysis overlooks important aspects and to some extent is inconsistent first mr frazier’s reasoning in using some of the comparables is flawed he did not provide adequate justification for eliminating tri-continental and adams express as comparables in addition he ignored the fact that royce micro cap and morgan grenfell smallcap held investments in small-cap funds and that central securities corp held less diversified investments both strategies would appear riskier than ccc’s strategy of investing in a diversified base of large-cap stocks and limiting its holdings to no more than percent of its total assets in a single industry ccc’s investment strategy was more comparable to that of a diversified stock fund like salomon brothers fund which invested in listed nyse securities we note that in mr frazier’s analysis salmon brothers fund was discounted only percent we also note that mr frazier did not justify or adequately explain why he limited his comparison to the two funds with the highest discounts 3-percent average we find it curious that his analysis purports to compare ccc to either three or seven companies when actually the final universe he selected was smaller we also note that mr frazier did not explain or justify increasing the discount rate from the 3-percent average of these two to percent finally though mr frazier did show that ccc’s short-term rate of return was lower than those of the selected companies ccc had a long-term investment strategy and on average out-performed the comparables in that respect in addition we are unable to agree with mr frazier’s assumption that the discounts reflected in the comparable companies he selected are due solely to lack of control part of the discount may be due to lack of marketability in that regard mr frazier acknowledges that lack of the ability to liquidate is an investment characteristic shared by publicly-traded closed-end investment funds and closely- held corporations lack of liquidity however is a marketability factor and should not be considered in connection with lack of control further other factors relating to the comparables could cause them to trade at a discount such as a riskier investment strategy as described above uncertain management or some company-specific riskdollar_figure nevertheless we generally agree that there are similarities between closed-end funds and ccc like ccc closed-end funds operate with a finite amount of capital and they cannot increase or decrease the size of their portfolios this reduced flexibility in comparison to traditional mutual funds may warrant some discount in price for the increased risk and although it is difficult to categorize this discount it could fit within the concept of lack of control however it is difficult to quantify the amount of discount that is attributable to lack of control although we are not convinced that the discounts reflected in the funds mr frazier compared to ccc were due solely to lack of control we note that tri-continental adams express general for example some funds that have above-average performance trade at a premium indicating that even though investors do not control closed-end funds some company-specific factors such as an expectation of future performance are considered in the fund’s price relative to its net asset value see malkiel the valuation of closed-end investment_company shares j fin date american and salomon brothers had investment strategies similar to ccc’s ccc’s focus was long-term capital growth and it did not have a guaranteed dividend payout however the amount of discount in these comparable funds that is due to lack of control rather than some other factor is speculative we also note that while ccc performed well it did not perform as well as some of the comparables in addition ccc was relatively small compared to the comparable investment funds ccc had a dollar_figure million value compared to billions of dollars in many of the comparables on the other hand ccc was well diversified reducing the investment risk in addition investors in ccc would be less inclined to desire control because of the passive nature of an investment in this kind of company and its established long-term performance of good returns considering all of these factors we hold that a 10-percent lack-of-control discount is appropriate discount for lack of marketability a discount for lack of marketability addresses liquidity or the ability to convert an asset into cash see eg mandelbaum v commissioner tcmemo_1995_255 affd 91_f3d_124 3d cir when valuing stock we assume that the buyer and seller each have reasonable knowledge of the relevant facts sec_20_2031-1 estate_tax regs mr frazier used a 35-percent and mr shaked used a percent discount for lack of marketability mr frazier considered studies of operating companies with a minimum restriction on resale of at least years although he acknowledged that operating companies are inherently riskier than holding_companies mr frazier believed that the marketability discount for ccc was comparable to those of operating companies because ccc was not expected to liquidate for at least yearsdollar_figure he relied on revrul_77_287 section 1977_2_cb_319 for the proposition that the longer the buyer of the shares must wait to liquidate the shares the greater the discount mr frazier believed that the studies he considered showed that the following factors were relevant to a marketability discount company revenues company profitability company value the size of the interest being valued the company’s dividend policy whether the company is an operating or investment_company and the likelihood the company will go public on the basis of ccc’s value revenues profitability and the size of the interest being valued mr frazier observed that comparable discounts ranged anywhere from percent to more than percent mr frazier believed that ccc’s dividend-paying policy and the fact it was an investment_company favored an we must note that mr frazier reduces ccc’s asset value by the entire dollar_figure built-in capital_gain tax_liability on the assumption of a liquidation on the valuation_date whereas for purposes of his lack of marketability analysis he relies on the premise that ccc will not be liquidated for at least years in each instance the approaches although internally inconsistent produce the best results for his client the estate average to below-average discount while the long 20-year holding_period of ccc shares and the fact that there was no likelihood of ccc’s going public favored a higher discount for ccc on the basis of an analysis of all these factors mr frazier applied a 35-percent discount rate for lack of marketability mr shaked applied a 10-percent discount rate based on his analysis of the factors described in mandelbaum v commissioner supra the nine factors used in the mandelbaum case to analyze the discount were financial statement analysis dividend policy outlook of the company management of the company control factor in the shares to be purchased company redemption policy restriction on transfer holding_period of the stock and costs of a public offering mr shaked began his analysis with the assumption that percent was an average discount and then applied the factors in the mandelbaum case to arrive at a 10-percent discount mr shaked considered the fact that the securities held by ccc were readily marketable in arriving at his discount he believed that ccc’s well-diversified portfolio resulted in low price volatility and was a factor in applying a low discount for marketability in addition since ccc’s assets were marketable_securities it would be easier to find a willing buyer for this company than for a riskier company whose performance was more speculative respondent contends that mr frazier’s assessment of restrictions on transferability is misguided arguing that an expectation not to liquidate for another years is different from a restriction on transferability and that while sales cannot take place in the public market they can in the private market mr frazier’s analysis was based on publicly_traded_securities with restrictions on resale to which the quotation from the revenue_ruling referred however because ccc was a closely held company with no restrictions on transfer investors would not be locked into this investment despite those important distinctions restricted_stock resales provide a limited amount of guidance on the question of lack of marketability in particular the studies concerned actual resales of the stock in a private market setting as compared to the price of publicly traded counterparts thus while there were restrictions on selling the stock in a market transaction there were no restrictions on private transfers respondent contends that the companies examined in the restricted_stock studies are not comparable because many of them were unprofitable or riskier than ccc mr frazier studied sales of stock of a number of companies he acknowledges that a significant number of those companies reported a loss prior to the sale of that company’s stock studies that focused on profitable companies however resulted in to almost percent discounts whereas the studies of unprofitable companies which respondent contends are not comparable had lower discounts ranging from to percent finally and despite the estate’s assertions to the contrary respondent contends that there is a market for ccc shares while none of the shareholders had a buyback agreement with ccc allowing them to have their shares redeemed the minutes of ccc’s board_of directors indicate that the corporation did maintain a sufficient cash position in the event that the estate requested redemption of its shares this however does not show that there is a public market for these shares nor does it show that a hypothetical willing buyer would have a market for these shares we disagree with some of mr shaked’s analysis of the factors from the mandelbaum case the holding_period of the ccc stock is different from the holding_period of the underlying assets therefore we find unfounded mr shaked’s assertion that the holding_period of ccc stock is trivial because it can liquidate its assets stock holdings in addition mr shaked’s discussion of the marketability of the underlying assets presents a different question from the marketability of ccc an owner of ccc stock cannot purchase and sell securities in ccc’s portfolio finally the estate is correct in noting that consideration of the public offering factor should bear on the costs incurred if the company decided to go public see mandelbaum v commissioner tcmemo_1995_255 therefore mr shaked’s analysis on this factor was somewhat flawed both parties make critical errors in their assumptions and analysis concerning the appropriate marketability discount we generally find their analysis to be only minimally helpful and accordingly we use our own analysis and judgment relying on the experts’ or parties’ assistance where appropriate see helvering v natl grocery co u s pincite silverman v commissioner f 2d pincite we find the factors considered in mandelbaum v commissioner supra to be a helpful guide to approaching the question of the amount of marketability discount we are unable to give any weight to studies involving the companies mr frazier deemed comparable because they were not sufficiently similar to provide us with meaningful guidance regarding ccc we do agree with respondent that ccc’s financial performance justifies a lower-than-average discount for lack of marketability the discount should be lower than average even though ccc’s dividends were lower than those of similar companies because it had a successful history of long-term appreciation because ccc is a holding_company with a diversified spectrum of marketable blue chip securities its performance is relatively reliable and easily verified ccc’s financial outlook should also favor a lower-than- average discount because there is no indication that ccc’s portfolio or performance will change from its currently and historically successful course ccc’s management as stipulated by the parties has performed well a factor in favor of a lower- than-average discount the lack of control in the subject shares should not cause the discount to vary significantly from the average because a buyer of a 44-percent interest in ccc would not be interested in control because there are no restrictions on the transferability of ccc shares that factor would favor a lower-than-average discount the holding_period for ccc stock would favor a higher-than- average discount because absent a sale some of the trusts holding shares cannot terminate in less than years in addition because gain from the investment relies more heavily on long-term appreciation that would also extend the necessary holding_period to realize the investor’s goals in such an investment ccc has no redemption policy although the board indicated that it would consider redeeming an individual shareholder’s shares accordingly it is uncertain whether redemption will occur and the existence of such uncertainty warrants a somewhat higher than average discount there is no reason to consider the costs of going public in the circumstances of this case accordingly the factors outlined in mandelbaum v commissioner supra overall favor a lower-than-average discount for lack of marketability we hold that percent is an appropriate discount for lack of marketability this discount coupled with the 10-percent discount for lack of control produces a 5-percent discount dollar_figure accordingly we as already noted the discounts reflected for the funds mr frazier found to be comparable in his closed-end fund study may have reflected more than a lack of control discount hold that the big_number shares of ccc had a discounted value of dollar_figure on date the date of decedent’s death to reflect the foregoing an appropriate order will be issued and decision will be entered under rule fair_market_value of ccc of dollar_figure times percent interest equals dollar_figure le sec_23 percent dollar_figure equals dollar_figure
